Case 1:18-cv-02611-MSK-STV Document 37 Filed 04/18/19 USDC Colorado Page 1 of 20




                             IN THE UNITED STATES DISTRICT COURT
                                 FOR THE DISTRICT OF COLORADO

    MATTHEW COOPER and                                    :
    MARY COOPER, jointly as Guardians                     :
    and next friends of C.C.,                             :
                                                          :
                    Plaintiffs,                           :   CIVIL ACTION
                                                          :
           v.                                             :
                                                          :   No. 18-cv-02611-MSK-STV
    INSTANT BRANDS INC.,                                  :
    f/k/a DOUBLE INSIGHT, INC.,                           :
    d/b/a INSTANT POT COMPANY,                            :
    GUANGDONG MIDEA CONSUMER                              :
    ELECTRIC MANUFACTURING CO LTD.,                       :
    AMAZON.COM, INC.,                                     :
    AMAZON.COM LLC,                                       :
    AMAZON SERVICES LLC,                                  :
    AMAZON SERVICES COLORADO LLC,                         :
    and                                                   :
    AMAZON.COM SERVICES, INC.,                            :
                                                          :
                    Defendants.                           :

                    DEFENDANT INSTANT BRANDS INC.’S ANSWER TO
                PLAINTIFFS’ (CORRECTED) SECOND AMENDED COMPLAINT

           Defendant, Instant Brands Inc., (“defendant”), by and through its counsel, Ward Greenberg

   Heller & Reidy, LLP, hereby answers plaintiffs’ Second Amended Complaint as follows:

                                                 PARTIES

           1.      After reasonable investigation, defendant is without knowledge or information

   sufficient to form a belief as to the truth of the allegations set forth in this paragraph.

           2.      After reasonable investigation, defendant is without knowledge or information

   sufficient to form a belief as to the truth of the allegations set forth in this paragraph.

           3.      After reasonable investigation, defendant is without knowledge or information

   sufficient to form a belief as to the truth of the allegations set forth in this paragraph.



                                                      1
Case 1:18-cv-02611-MSK-STV Document 37 Filed 04/18/19 USDC Colorado Page 2 of 20




           4.      After reasonable investigation, defendant is without knowledge or information

   sufficient to form a belief as to the truth of the allegations set forth in this paragraph.

           5.      After reasonable investigation, defendant is without knowledge or information

   sufficient to form a belief as to the truth of the allegations set forth in this paragraph.

           6.      After reasonable investigation, defendant is without knowledge or information

   sufficient to form a belief as to the truth of the allegations set forth in this paragraph.

           7.      Admitted in part and denied in part. Defendant’s offices are located at 495 March

   Road, Suite 200, Kanata Ontario K2K 3G1. All other allegations in this paragraph are admitted.

           8.      Denied as stated. “Instant Pot” is a registered trademark and trade name owned by

   Instant Brands Inc.

           9.      Admitted.

           10.     Denied as stated. “Instant Pot” is a registered trademark and trade name owned by

   Instant Brands Inc.

           11.     Admitted.

           12.     Denied as stated. “Instant Pot” is a registered trademark and trade name owned by

   Instant Brands Inc.

           13.     Denied.

           14.     Denied.

           15.     Admitted in part and denied in part. Instant Brands Inc. is engaged in the importing,

   marketing, distributing, and selling Instant Pot branded pressure cookers, including Model DOU60

   V2.   After reasonable investigation and without further confirmation, defendant is without

   knowledge or information sufficient to form a belief as to the allegations relating to the specific




                                                      2
Case 1:18-cv-02611-MSK-STV Document 37 Filed 04/18/19 USDC Colorado Page 3 of 20




   product at issue in this civil action. To the extent inconsistent with the above, the remaining

   allegations in this paragraph are denied.

          16.     Admitted in part and denied in part. Instant Brands Inc. is engaged in the importing,

   marketing, distributing, and selling Instant Pot branded pressure cookers, including Model DOU60

   V2.   After reasonable investigation and without further confirmation, defendant is without

   knowledge or information sufficient to form a belief as to the allegations relating to the specific

   product at issue in this civil action. To the extent inconsistent with the above, the remaining

   allegations in this paragraph are denied.

          17.     Admitted in part and denied in part. Instant Brands Inc. is engaged in the importing,

   marketing, distributing, and selling Instant Pot branded pressure cookers, including Model DOU60

   V2.   After reasonable investigation and without further confirmation, defendant is without

   knowledge or information sufficient to form a belief as to the allegations relating to the specific

   product at issue in this civil action. To the extent inconsistent with the above, the remaining

   allegations in this paragraph are denied.

          18.     Admitted in part and denied in part. Instant Brands Inc. is engaged in the importing,

   marketing, distributing, and selling Instant Pot branded pressure cookers, including Model DOU60

   V2.   After reasonable investigation and without further confirmation, defendant is without

   knowledge or information sufficient to form a belief as to the allegations relating to the specific

   product at issue in this civil action. To the extent inconsistent with the above, the remaining

   allegations in this paragraph are denied.

          19.     Denied as a conclusion of law.

          20.     Upon information and belief, it is admitted that Guangdong Midea Consumer

   Electric Manufacturing Co Ltd. has a place of business located at 19 Sanle Rd, Beijiao, Shunde



                                                    3
Case 1:18-cv-02611-MSK-STV Document 37 Filed 04/18/19 USDC Colorado Page 4 of 20




   Foshan, Guangdong 528311 China.             After reasonable investigation, defendant is without

   information or belief to form a belief as the truth of the remaining allegations in this paragraph.

           21.     After reasonable investigation, defendant is without knowledge or information

   sufficient to form a belief as to the truth of the allegations set forth in this paragraph.

           22.     Admitted upon information and belief.

           23.     Denied as a conclusion of law.

           24.     Upon information and belief, it is admitted that Amazon.com, Inc. is a citizen of

   Delaware and Washington. After reasonable investigation, defendant is without knowledge or

   information sufficient to form a belief as to the truth of the remaining allegations set forth in this

   paragraph.

           25.     After reasonable investigation, defendant is without knowledge or information

   sufficient to form a belief as to the truth of the allegations set forth in this paragraph.

           26.     Upon information and belief, it is admitted that Amazon.com, LLC is a citizen of

   Delaware and Washington. After reasonable investigation, defendant is without knowledge or

   information sufficient to form a belief as to the truth of the remaining allegations set forth in this

   paragraph.

           27.     Upon information and belief, it is admitted that Amazon.com, LLC is a citizen of

   Delaware and Washington. After reasonable investigation, defendant is without knowledge or

   information sufficient to form a belief as to the truth of the remaining allegations set forth in this

   paragraph.

           28.     After reasonable investigation, defendant is without knowledge or information

   sufficient to form a belief as to the truth of the allegations set forth in this paragraph.




                                                      4
Case 1:18-cv-02611-MSK-STV Document 37 Filed 04/18/19 USDC Colorado Page 5 of 20




           29.       After reasonable investigation, defendant is without knowledge or information

   sufficient to form a belief as to the truth of the allegations set forth in this paragraph.

           30.       Upon information and belief, it is admitted that Amazon Services LLC is a citizen

   of Delaware and Washington. After reasonable investigation, defendant is without knowledge or

   information sufficient to form a belief as to the truth of the allegations set forth in this paragraph.

           31.       Upon information and belief, it is admitted that Amazon Services LLC is a citizen

   of Delaware and Washington. After reasonable investigation, defendant is without knowledge or

   information sufficient to form a belief as to the truth of the allegations set forth in this paragraph.

           32.       After reasonable investigation, defendant is without knowledge or information

   sufficient to form a belief as to the truth of the allegations set forth in this paragraph.

           33.       After reasonable investigation, defendant is without knowledge or information

   sufficient to form a belief as to the truth of the allegations set forth in this paragraph.

           34.       After reasonable investigation, defendant is without knowledge or information

   sufficient to form a belief as to the truth of the allegations set forth in this paragraph.

           35.       Upon information and belief, it is admitted that Amazon.com Services, Inc. is a

   citizen of Delaware and Washington.          After reasonable investigation, defendant is without

   knowledge or information sufficient to form a belief as to the truth of the allegations set forth in

   this paragraph.

           36.       After reasonable investigation, defendant is without knowledge or information

   sufficient to form a belief as to the truth of the allegations set forth in this paragraph.

           37.       After reasonable investigation, defendant is without knowledge or information

   sufficient to form a belief as to the truth of the allegations set forth in this paragraph.




                                                      5
Case 1:18-cv-02611-MSK-STV Document 37 Filed 04/18/19 USDC Colorado Page 6 of 20




           38.     After reasonable investigation, defendant is without knowledge or information

   sufficient to form a belief as to the truth of the allegations set forth in this paragraph.

                                     JURISDICTION AND VENUE

           39.     Denied. Defendant denies that it purposefully directed its activities to any retailers

   or consumers located in Colorado.

           40.     Denied. Defendant denies that it purposefully directed its activities to any retailers

   or consumers located in Colorado.

           41.     Denied. Defendant denies that it purposefully directed its activities to any retailers

   or consumers located in Colorado.

           42.     After reasonable investigation, defendant is without knowledge or information

   sufficient to form a belief as to the truth of the allegations set forth in this paragraph.

           43.     Admitted in part and denied in part.         Defendant admits that this Court has

   jurisdiction over this civil action pursuant to 28 U.S.C. §§ 1332 and 1441. After reasonable

   investigation, defendant is without knowledge or information sufficient to form a belief as to the

   truth of the allegations related to the Amazon defendants set forth in this paragraph. The remaining

   allegations in this paragraph as related to answering defendant are denied.

           44.     Admitted in part and denied in part.         Defendant admits that this Court has

   jurisdiction over this civil action pursuant to 28 U.S.C. §§ 1332 and 1441. After reasonable

   investigation, defendant is without knowledge or information sufficient to form a belief as to the

   truth of the allegations related to the Amazon defendants set forth in this paragraph. The remaining

   allegations in this paragraph as related to answering defendant are denied.

           45.     Denied as a conclusion of law.

           46.     Denied.



                                                      6
Case 1:18-cv-02611-MSK-STV Document 37 Filed 04/18/19 USDC Colorado Page 7 of 20




                                      FACTUAL ALLEGATIONS

             47.   Instant Brands Inc. is engaged in the importing, marketing, distributing, and selling

   of Instant Pot branded pressure cookers, including Model DOU60 V2.                    After reasonable

   investigation and without further confirmation, defendant is without knowledge or information

   sufficient to form a belief as to the allegations relating to the specific product at issue in this civil

   action. To the extent inconsistent with the above, the remaining allegations in this paragraph are

   denied.

             48.   Denied.

             49.   Denied.

             50.   Denied.

             51.   Denied.

             52.   Denied.

             53.   Denied.

             54.   After reasonable investigation, defendant is without knowledge or information

   sufficient to form a belief as to the truth of the allegations set forth in this paragraph.

             55.   After reasonable investigation, defendant is without knowledge or information

   sufficient to form a belief as to the truth of the allegations set forth in this paragraph.

             56.   Admitted in part and denied in part. Instant Brands Inc. is engaged in the importing,

   marketing, distributing, and selling Instant Pot branded pressure cookers, including Model DOU60

   V2.   After reasonable investigation and without further confirmation, defendant is without

   knowledge or information sufficient to form a belief as to the allegations relating to the specific

   product at issue in this civil action. To the extent inconsistent with the above, the remaining

   allegations in this paragraph are denied.



                                                      7
Case 1:18-cv-02611-MSK-STV Document 37 Filed 04/18/19 USDC Colorado Page 8 of 20




           57.     After reasonable investigation, defendant is without knowledge or information

   sufficient to form a belief as to the truth of the allegations set forth in this paragraph.

           58.     After reasonable investigation, defendant is without knowledge or information

   sufficient to form a belief as to the truth of the allegations set forth in this paragraph.

           59.     After reasonable investigation, defendant is without knowledge or information

   sufficient to form a belief as to the truth of the allegations set forth in this paragraph.

           60.     After reasonable investigation, defendant is without knowledge or information

   sufficient to form a belief as to the truth of the allegations set forth in this paragraph.

           61.     After reasonable investigation, defendant is without knowledge or information

   sufficient to form a belief as to the truth of the allegations set forth in this paragraph.

           62.     After reasonable investigation, defendant is without knowledge or information

   sufficient to form a belief as to the truth of the allegations set forth in this paragraph.

           63.     Admitted in part and denied in part. Instant Brands Inc. is engaged in the importing,

   marketing, distributing, and selling Instant Pot branded pressure cookers, including Model DOU60

   V2.   After reasonable investigation and without further confirmation, defendant is without

   knowledge or information sufficient to form a belief as to the allegations relating to the specific

   product at issue in this civil action. To the extent inconsistent with the above, the remaining

   allegations in this paragraph are denied.

           64.     After reasonable investigation, defendant is without knowledge or information

   sufficient to form a belief as to the truth of the allegations set forth in this paragraph.

           65.     After reasonable investigation, defendant is without knowledge or information

   sufficient to form a belief as to the truth of the allegations set forth in this paragraph.




                                                      8
Case 1:18-cv-02611-MSK-STV Document 37 Filed 04/18/19 USDC Colorado Page 9 of 20




           66.     After reasonable investigation, defendant is without knowledge or information

   sufficient to form a belief as to the truth of the allegations set forth in this paragraph.

           67.     After reasonable investigation, defendant is without knowledge or information

   sufficient to form a belief as to the truth of the allegations set forth in this paragraph.

           68.     After reasonable investigation, defendant is without knowledge or information

   sufficient to form a belief as to the truth of the allegations set forth in this paragraph.

           69.     After reasonable investigation, defendant is without knowledge or information

   sufficient to form a belief as to the truth of the allegations set forth in this paragraph.

           70.     After reasonable investigation, defendant is without knowledge or information

   sufficient to form a belief as to the truth of the allegations set forth in this paragraph.

           71.     After reasonable investigation, defendant is without knowledge or information

   sufficient to form a belief as to the truth of the allegations set forth in this paragraph relating to

   any injuries sustained. The remaining allegations in this paragraph are denied.

                             ALLEGATIONS OF DEFECTIVE PRODUCT

           72.     Denied as stated. Defendant did not design or manufacture the Instant Pot branded

   pressure cooker. By way of further response, the product is reasonably safe, is UL listed, and was

   designed, manufactured and tested in accordance with all industry, consensus, and regulatory

   standards.

           73.     Denied as stated. Defendant did not design or manufacture the Instant Pot branded

   pressure cooker. By way of further response, the product is reasonably safe, is UL listed, and was

   designed, manufactured and tested in accordance with all industry, consensus, and regulatory

   standards.

           74.     Denied.



                                                      9
Case 1:18-cv-02611-MSK-STV Document 37 Filed 04/18/19 USDC Colorado Page 10 of 20




          75.     Denied.

          76.     Defendant states that its marketing and promotional materials speak for themselves

   and denies all remaining allegations of this paragraph.

          77.     Defendant states that its marketing and promotional materials speak for themselves

   and denies all remaining allegations of this paragraph.

          78.     Defendant states that its marketing and promotional materials speak for themselves

   and denies all remaining allegations of this paragraph.

          79.     Defendant states that its marketing and promotional materials speak for themselves

   and denies all remaining allegations of this paragraph.

          80.     Defendant states that its marketing and promotional materials speak for themselves

   and denies all remaining allegations of this paragraph.

          81.     Defendant states that its marketing and promotional materials speak for themselves

   and denies all remaining allegations of this paragraph.

          82.     Defendant states that its marketing and promotional materials speak for themselves

   and denies all remaining allegations of this paragraph.

          83.     Defendant states that its marketing and promotional materials speak for themselves

   and denies all remaining allegations of this paragraph.

          84.     Defendant states that its marketing and promotional materials speak for themselves

   and denies all remaining allegations of this paragraph.

          85.     Defendant states that its marketing and promotional materials speak for themselves

   and denies all remaining allegations of this paragraph.

          86.     Defendant states that its marketing and promotional materials speak for themselves

   and denies all remaining allegations of this paragraph.



                                                   10
Case 1:18-cv-02611-MSK-STV Document 37 Filed 04/18/19 USDC Colorado Page 11 of 20




          87.     Defendant states that its marketing and promotional materials speak for themselves

   and denies all remaining allegations of this paragraph.

          88.     Defendant states that its marketing and promotional materials speak for themselves

   and denies all remaining allegations of this paragraph.

          89.     Defendant states that its marketing and promotional materials speak for themselves

   and denies all remaining allegations of this paragraph.

          90.     Defendant states that its marketing and promotional materials speak for themselves

   and denies all remaining allegations of this paragraph.

          91.     Defendant states that the User Manual speaks for itself and denies all remaining

   allegations of this paragraph.

          92.     Denied as stated. Defendant did not design or manufacture the Instant Pot branded

   pressure cooker. By way of further response, the product is reasonably safe, is UL listed, and was

   designed, manufactured and tested in accordance with all industry, consensus, and regulatory

   standards.

          93.     Denied as stated. Defendant did not design or manufacture the Instant Pot branded

   pressure cooker. By way of further response, the product is reasonably safe, is UL listed, and was

   designed, manufactured and tested in accordance with all industry, consensus, and regulatory

   standards.

          94.     Defendant denies the allegations set forth in paragraph 94 and all of its subparts.

          95.     Denied.

          96.     Denied.

          97.     After reasonable investigation, defendant is without knowledge or information

   sufficient to form a belief as to the truth of the allegations related to the Amazon defendants set



                                                   11
Case 1:18-cv-02611-MSK-STV Document 37 Filed 04/18/19 USDC Colorado Page 12 of 20




   forth in this paragraph. The remaining allegations in this paragraph as related to answering

   defendant are denied.

          98.     After reasonable investigation, defendant is without knowledge or information

   sufficient to form a belief as to the truth of the allegations related to the Amazon defendants set

   forth in this paragraph. The remaining allegations in this paragraph as related to answering

   defendant are denied.

          99.     After reasonable investigation, defendant is without knowledge or information

   sufficient to form a belief as to the truth of the allegations related to the Amazon defendants set

   forth in this paragraph. The remaining allegations in this paragraph as related to answering

   defendant are denied.

          100.    After reasonable investigation, defendant is without knowledge or information

   sufficient to form a belief as to the truth of the allegations related to the Amazon defendants set

   forth in this paragraph. The remaining allegations in this paragraph as related to answering

   defendant are denied.

          101.    After reasonable investigation, defendant is without knowledge or information

   sufficient to form a belief as to the truth of the allegations related to the Amazon defendants set

   forth in this paragraph. The remaining allegations in this paragraph as related to answering

   defendant are denied.

          102.    After reasonable investigation, defendant is without knowledge or information

   sufficient to form a belief as to the truth of the allegations related to the Amazon defendants set

   forth in this paragraph. The remaining allegations in this paragraph as related to answering

   defendant are denied.




                                                   12
Case 1:18-cv-02611-MSK-STV Document 37 Filed 04/18/19 USDC Colorado Page 13 of 20




                              ACCRUAL OF THIS CAUSE OF ACTION

           103.    After reasonable investigation, defendant is without knowledge or information

   sufficient to form a belief as to the truth of the allegations set forth in this paragraph.

           104.    After reasonable investigation, defendant is without knowledge or information

   sufficient to form a belief as to the truth of the allegations set forth in this paragraph.

           105.    After reasonable investigation, defendant is without knowledge or information

   sufficient to form a belief as to the truth of the allegations set forth in this paragraph.

           106.    Denied as a conclusion of law.

                             PLAINTIFFS’ INJURIES AND DAMAGES

           107.    Defendant denies the allegations set forth in paragraph 107 and all of its subparts.

           108.    Denied.

                                          CAUSES OF ACTION

                                            COUNT I
                                 STRICT PRODUCT LIABILITY
                      Colorado Product Liability Act, C.R.S. § 13-21-401, et seq.

           109.    Defendant incorporates by reference each proceeding and succeeding paragraph of

   its Answer as if fully set forth herein.

           110.    Denied as a conclusion of law.

           111.    Denied as a conclusion of law.

           112.    Denied as a conclusion of law.

           113.    Denied as a conclusion of law.

           114.    Denied as a conclusion of law.

           115.    Denied as a conclusion of law.

           116.    Denied as a conclusion of law.



                                                      13
Case 1:18-cv-02611-MSK-STV Document 37 Filed 04/18/19 USDC Colorado Page 14 of 20




           117.    Denied as a conclusion of law.

           118.    Answering defendant denies the allegations set forth in paragraph 118 and all of its

   subparts.

           119.    Defendant denies the allegations set forth in paragraph 119 and all of its subparts.

           120.    After reasonable investigation, defendant is without knowledge or information

   sufficient to form a belief as to the truth of the allegations set forth in this paragraph.

           121.    Denied.

           122.    Denied as a conclusion of law.

           123.    After reasonable investigation, defendant is without knowledge or information

   sufficient to form a belief as to the truth of the allegations set forth in this paragraph.

           124.    Denied.

                                                COUNT II
                                              NEGLIGENCE

           125.    Defendant incorporates by reference each proceeding and succeeding paragraph of

   its answer as if fully set forth herein.

           126.    Denied.

           127.    Defendant denies the allegations set forth in paragraph 127 and all of its subparts.

           128.    Denied.

           129.    Denied as a conclusion of law.

           130.    Denied.

                                      COUNT III
               VIOLATION OF THE COLORADO CONSUMER PROTECTION ACT
                                 C.R.S. § 6-1-101, et seq.

           131.    Defendant incorporates by reference each proceeding and succeeding paragraph of

   its Answer as if fully set forth herein.

                                                      14
Case 1:18-cv-02611-MSK-STV Document 37 Filed 04/18/19 USDC Colorado Page 15 of 20




           132.    Denied.

           133.    Denied.

           134.    Denied as a conclusion of law.

           135.    Denied.

                                         COUNT IV
                                BREACH OF IMPLIED WARRANTY

           136.    Defendant incorporates by reference each proceeding and succeeding paragraph of

   its Answer as if fully set forth herein.

           137.    Denied as a conclusion of law.

           138.    After reasonable investigation, defendant is without knowledge or information

   sufficient to form a belief as to the truth of the allegations set forth in this paragraph.

           139.    Denied.

           140.    Denied as a conclusion of law.

           141.    Denied.

                                          COUNT V
                                BREACH OF EXPRESS WARRANTY

           142.    Defendant incorporates by reference each proceeding and succeeding paragraph

   of its Answer as if fully set forth herein.

           143.    Denied as a conclusion of law.

           144.    Denied.

           145.    Denied as a conclusion of law.

           146.    Denied.




                                                      15
Case 1:18-cv-02611-MSK-STV Document 37 Filed 04/18/19 USDC Colorado Page 16 of 20




                                        COUNT VI
                               WANTON AND RECKLESS CONDUCT

           147.    Defendant incorporates by reference each proceeding and succeeding paragraph of

   its Answer as if fully set forth herein.

           148.    Defendant denies the allegations set forth in paragraph 148 and all of its subparts.

           149.    Denied.

           150.    Denied.

           151.    Denied as a conclusion of law.

                             DAMAGES FOR ALL CAUSES OF ACTION

           152.    Defendant incorporates by reference each proceeding and succeeding paragraph of

   its Answer as if fully set forth herein.

           153.    Defendant denies the allegations set forth in paragraph 153 and all of its subparts.

           WHEREFORE, Defendant denies that it is liable to any party in any sum or sums and

   demands judgment in its favor.

                                              FIRST DEFENSE

           Defendant Instant Brands Inc. having fully answered to each and every allegation in

   plaintiffs’ Second Amended Complaint, respectfully requests that this Court dismiss plaintiffs’

   claims in their entirety, award Defendant all costs and expenses incurred herein, and award such

   other and further relief, at law or in equity, as this Court deems just and proper.

                                              SECOND DEFENSE

           Plaintiffs’ Second Amended Complaint fails to state a claim upon which relief can be

   granted.




                                                    16
Case 1:18-cv-02611-MSK-STV Document 37 Filed 04/18/19 USDC Colorado Page 17 of 20




                                          THIRD DEFENSE

          Plaintiffs’ claims are barred and/or limited by the doctrines of comparative and

   contributory negligence and comparative fault.

                                        FOURTH DEFENSE

          Plaintiffs’ claims are barred and/or limited by the doctrine of assumption of the risk.

                                          FIFTH DEFENSE

          Plaintiffs’ claims are barred and/or limited by plaintiffs’ unintended and/or unforeseen use

   of the product.

                                          SIXTH DEFENSE

          Plaintiffs’ claims are barred and/or limited by use of the product by unintended and/or

   unforeseen users.

                                        SEVENTH DEFENSE

          Plaintiffs failed to follow the written instructions and warnings provided with the product.

                                         EIGHTH DEFENSE

          Plaintiffs’ claims are barred or limited under the doctrines of product misuse and/or abuse

   of product.

                                          NINTH DEFENSE

          Plaintiffs’ claims are barred and/or limited under the doctrine of failure to mitigate

   damages.

                                         TENTH DEFENSE

          Plaintiffs’ claims are barred and/or limited because the product reflected the current state

   of the art at the time it left defendant’s control and complied with all industry, consensus, and

   regulatory standards.



                                                    17
Case 1:18-cv-02611-MSK-STV Document 37 Filed 04/18/19 USDC Colorado Page 18 of 20




                                       ELEVENTH DEFENSE

          Defendant is not a manufacturer of the product.

                                        TWELFTH DEFENSE

          Plaintiffs’ claims are barred and/or limited by the doctrine of spoliation of evidence.

                                      THIRTEENTH DEFENSE

          Plaintiffs’ claims are barred and/or limited by the statute of limitations.

                                     FOURTEENTH DEFENSE

          Under C.R.S. 13-21-403, there are presumptions that the product in this case was not

   defective.

                                       FIFTEENTH DEFENSE

          Defendant incorporates all defenses available to it under applicable Colorado law.

                                       SIXTEENTH DEFENSE

          Defendant reserves the right to assert additional affirmative defenses which the facts and

   discovery might disclose.

          WHEREFORE, Defendant denies that it is liable to any party in any sum or sums and

   demand judgment in its favor.

                                           JURY DEMAND

          Defendant demands a trial by jury pursuant to F.R.C.P. 38.




                                                    18
Case 1:18-cv-02611-MSK-STV Document 37 Filed 04/18/19 USDC Colorado Page 19 of 20




         Respectfully submitted this 8th day of April, 2019.




                                                 WARD GREENBERG HELLER & REIDY LLP


                                                 By: /s/Dennis R. Callahan
                                                     Dennis R. Callahan
                                                     1835 Market Street, Suite 650
                                                     Philadelphia, Pennsylvania 19103
                                                     Telephone: (215) 836-1100
                                                     Facsimile: (215) 836-2845
                                                     Email: dcallahan@wardgreenberg.com

                                                      Attorney for Defendant Instant Brands Inc.




                                                 19
Case 1:18-cv-02611-MSK-STV Document 37 Filed 04/18/19 USDC Colorado Page 20 of 20




                                      CERTIFICATE OF SERVICE


          I hereby certify that on this 18th day of April, 2019, a true and correct copy of the foregoing

   Defendant Instant Brands Inc.’s Answer to Plaintiffs’ (Corrected) Second Amended Complaint

   was filed with the Clerk of the Court using the CM/ECF system, which will send notification of

   such filing to the following:

                                          George E. McLaughlin
                                            Thomas R. Leemon
                                   Warshauer McLaughlin Law Group, P.C.
                                            1890 Gaylord Street
                                             Denver, CO 80206


                                                         /s/Dennis R. Callahan
                                                           Dennis R. Callahan
